Citation Nr: 0703167	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  98-01 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation for neurologic deficit of the 
lower extremities as the residual of a spinal cord injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from March 1955 to January 
1960 and from March 1961 to December 1966.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 1997 RO decision which denied the veteran's 
claim for benefits under 38 U.S.C.A. § 1151.  

The veteran appealed the RO's decision to the Board.  In May 
2000, the Board denied the veteran's claim.  By an August 
2001 Order, the U.S. Court of Appeals for Veterans Claims 
(Court), in part, vacated that portion of the Board's 
decision that denied the claim for benefits under 38 U.S.C.A. 
§ 1151 and remanded the matter for readjudication.  In June 
2002, March 2003, and July 2003, the Board directed that 
evidentiary development be completed on the claim.  

The Board notes that the instant claim was originally 
characterized as entitlement to benefits under 38 U.S.C.A. § 
1151 for residuals of a spinal cord injury with loss of use 
of both lower extremities.  When the case was most recently 
in remand status, the RO determined that the issues related 
to spinal cord injury should be characterized under a theory 
of entitlement based on secondary service connection, because 
the claimed spinal cord injury had occurred during a surgical 
procedure for the veteran's service-connected left knee 
disability.  In a rating decision of September 2004, the RO 
accepted that the veteran had suffered a spinal cord injury 
and granted service connection on a secondary basis for 
erectile dysfunction.  The RO subsequently granted service 
connection on a secondary basis for neurogenic bladder and 
loss of bowel control.  Taking this into consideration, the 
Board has characterized the instant issue as compensation for 
neurologic deficit of the lower extremities as a residual of 
the veteran's spinal cord injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the RO has accepted that the veteran suffered 
from a spinal cord injury as a result of treatment for his 
left knee disability in 1994.  In April 2003, the veteran 
underwent a VA neurological examination to determine the 
residuals of a spinal cord injury.  The examiner noted that 
the veteran had 3/5 strength in his lower extremities, as 
well as an inability to toe and heel walk.  He also 
diminished vibratory sense in his feet.  He was able to take 
steps with cane assist for about eight to ten feet, with a 
slow and wobbly gait.  Review of the record reflects that the 
veteran uses a wheelchair for anything other than short 
distances.  

While the evidence suggests that the veteran may have from 
neurologic deficit in his lower extremities, the record does 
not clarify the etiology or extent of such deficit.  As such, 
the Board concludes that an additional VA examination should 
be conducted.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a VA 
neurological examination, preferably with 
a neurologist, if available, to determine 
the nature, extent, and etiology of any 
currently present neurological deficit of 
his lower extremities.  All appropriate 
testing should be carried out, to include 
EMG and nerve conduction velocities if 
deemed necessary to address the issues 
presented in this remand.  

The examiner should be informed that VA 
has conceded that a spinal cord injury 
was incurred in 1994, during treatment 
for the veteran's service-connected left 
knee disability.

Upon examination and review of the 
record, the examiner should identify all 
currently present neurological deficits 
of the veteran's lower extremities.  If 
neurologic deficits exist, the examiner 
should provide an opinion regarding 
whether it is at least as likely as not 
that any currently present neurological 
deficit of the lower extremities is 
related to spinal cord injury incurred in 
1994.  The examiner should provide a 
similar opinion regarding whether any 
currently present neurological deficit is 
the result of hospitalization, medical or 
surgical treatment by VA.

The complete rationale for all opinions 
expressed should be fully discussed in 
the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


